DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has provisional benefit of 62915978 filed 10/16/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
Claims 1-21 are pending in this instant application, and examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 20 are indefinite in the recitation “less than about.”  The phrase “less than” typically indicates a maximum point; however, the phrase “less than” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. 
In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “less than about” is therefore also deemed indefinite.
As a result, claims 5 and 20 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutranext Business (Natural Vitality CALM gummies product, photos and label, p. 1-2, 1 January 2018; cited by Applicant in IDS 01/14/2021) in view of Hanchett et al (1 August 2002; US 2002/0102344 A1), Torgerson et al (US 2020/0154751 A1; Effective Filing date: 19 November 2018), and Zamudio-Tena et al (20 September 1999; WO 99/48379), and as evidenced by Zaman et al (International Food Research Journal, June 2018, 15(3): 951-957).
 Nutranext Business teaches a chewable oral formulation comprising water, organic sugar cane, organic tapioca syrup, inulin, vegetable glycerin, agar, locust bean gum, natural flavors, citric acid, organic black  carrot (color) and magnesium (see photo and Label on pages 1-2).
However, Nutranext Business does not teach starch and the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water, and vitamin of claim 1.
Regarding the starch of claim 1, Hanchett teaches a chewable oral formulation comprising fluidity starch (Abstract; [0001]-[0002], [0005], [0011]-[0023], [0025]-[0030]; Examples 3-4 and 20; claims 1-4, 9 and 16-17). Hanchett teaches the chewable formulation containing the fluidity starch provides the formulation with exceptionally fast gelling properties, high gel strengths and exceptional elasticity and such chewable formulation containing fluidity starch is useful in pharmaceutical and nutraceutical products (Abstract; [0011], [0023], [0025] and [0028]). 
It would have been obvious to one ordinary skill in the art to include fluidity starch in the chewable oral formulation of Nutranext Business, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hanchett provided the guidance to do so by teaching that fluidity starch can be including in chewable nutraceutical formulation such as those of Nutranext Business, and such inclusion of fluidity starch would provide a resultant formulation with exceptionally fast gelling properties, high gel strengths and exceptional elasticity. Thus, an ordinary artisan interested in maximizing the gel strength and elasticity of the chewable formulation while reducing the processing time would look to including fluidity starch in 
Regarding the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin of claim 1, Torgerson teaches a chewable or gummy composition hydrocolloid gelling ingredient such as agar and modified starch, a gum such as locust bean gum, sugar, carbohydrate syrup, vitamin and water, wherein the hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, the gum such as locust bean gum is present in an amount of greater than 0 wt% to 5 wt%, the sugar and carbohydrate syrup are present in an amount of 60 wt% to 85 wt%, and the water is present in an amount of 1 wt% to 25 wt% (Torgerson: Abstract; [0013]-[0017]; Examples 1-2; claims 1-8 and 12-18). With respect to the amount of vitamin a chewable formulation, Zamudio-Tena teaches a chewable formulation for a dietary supplement comprising a magnesium source in an amount of up to 50 wt% (Zamudio-Tena: Abstract; pages 5-10).
It would have been obvious to one of ordinary skill in the art to optimize the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin in the chewable formulation of Nutranext Business in view of Hanchett to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Torgerson and Zamudio-Tena provided the guidance for formulating a chewable or gummy composition containing  hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, gum such as locust bean gum is present in an amount of greater than 0 wt% to 5 wt%, sugar and carbohydrate syrup are present in an amount 
Regarding claim 2, Nutranext Business does not indicate that the chewable formulation has a water-absorbent excipient or desiccant on the outer surface (see photo and Label on pages 1-2), thereby the outer surface of the formulation is free of a water-absorbent excipient or desiccant.
Regarding claim 3, the formulation of Nutranext Business does not contain gelatin, pectin, alginate, gellan, cellulose or carrageenan (see photo and Label on pages 1-2).

Regarding claim 6, Hanchett teaches the starch is a thin boiling starch or a natural starch such as sago ([0012]-[0022]).
Regarding claims 7-8, Hanchett teaches the Water Fluidity of the starch is from about 40 to about 80 and preferable 60 WF ([0021]; Examples 3-4 and 20; claims 1-3).
Regarding claim 9, Torgerson teaches the chewable formulation can further contains antioxidants and herbal/plant extracts ([0017]).
Regarding claim 10, Nutranext Business teaches a chewable oral formulation comprising water, organic sugar cane, organic tapioca syrup, inulin, vegetable glycerin, agar, locust bean gum, natural flavors, citric acid, organic black  carrot (color) and magnesium (see photo and Label on pages1-2).
However, Nutranext Business Nutranext Business does not teach starch and calcium, and the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water, vitamin and calcium of claim 10.
Regarding the starch of claim 10, Hanchett teaches a chewable oral formulation comprising fluidity starch (Abstract; [0001]-[0002], [0005], [0011]-[0023], [0025]-[0030]; Examples 3-4 and 20; claims 1-4, 9 and 16-17). Hanchett teaches the chewable formulation containing the fluidity starch provides the formulation with exceptionally fast gelling properties, high gel strengths and exceptional elasticity and such chewable formulation containing fluidity starch is useful in pharmaceutical and nutraceutical products (Abstract; [0011], [0023], [0025] and [0028]). 

Regarding the calcium of claim 10, Zamudio-Tena teaches a chewable formulation for a dietary supplement comprising a magnesium source and a calcium source (Abstract; pages 5-10).
It would have been obvious to one of ordinary skill in the art to include calcium in the chewable formulation containing magnesium of Nutranext Business in view of Hanchett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Zamudio-Tena provided the guidance to do so by teaching that a calcium can be additional added to a chewable formulation comprising a magnesium so as to form a mineral supplement (Zamudio-Tena: page 9). Thus, an ordinary artisan seeking to form a mineral supplement would have looked to including calcium in the chewable formulation containing magnesium of Nutranext Business in 
Regarding the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water, vitamin and calcium of claim 10, Torgerson teaches a chewable or gummy composition hydrocolloid gelling ingredient such as agar and modified starch, a gum such as locust bean gum, sugar, carbohydrate syrup, vitamin and water, wherein the hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, the gum such as locust bean gum is present in an amount of greater than 0 wt% to 5 wt%, the sugar and carbohydrate syrup are present in an amount of 60 wt% to 85 wt%, and the water is present in an amount of 1 wt% to 25 wt% (Torgerson: Abstract; [0013]-[0017]; Examples 1-2; claims 1-8 and 12-18). With respect to the amount of vitamin a chewable formulation, Zamudio-Tena teaches a chewable formulation for a dietary supplement comprising a magnesium source in an amount of up to 50 wt% and a calcium source in an amount of up to 40 wt% (Zamudio-Tena, pages 9-10).
It would have been obvious to one of ordinary skill in the art to optimize the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water, magnesium and calcium in the chewable formulation of Nutranext Business in view of Hanchett to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Torgerson and Zamudio-Tena provided the guidance for formulating a chewable or gummy composition containing  hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, gum such as 
Regarding claim 11, the formulation of Nutranext Business does not contain gelatin, pectin, alginate, gellan, cellulose or carrageenan (see photo and Label on pages 1-2).
Regarding claim 12, Hanchett teaches the starch is a thin boiling starch or a natural starch such as sago ([0012]-[0022]).

Regarding claim 14, Hanchett teaches the Water Fluidity of the starch is from about 40 to about 80 and preferable 60 WF ([0021]; Examples 3-4 and 20; claims 1-3).
Regarding claim 15, Nutranext Business teaches a chewable oral formulation comprising water, organic sugar cane, organic tapioca syrup, inulin, vegetable glycerin, agar, locust bean gum, natural flavors, citric acid, organic black  carrot (color) and magnesium (see photo and Label on pages1-2).
However, Nutranext Business does not teach starch and the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water, and vitamin of claim 15.
Regarding the starch of claim 15, Hanchett teaches a chewable oral formulation comprising fluidity starch (Abstract; [0001]-[0002], [0005], [0011]-[0023], [0025]-[0030]; Examples 3-4 and 20; claims 1-4, 9 and 16-17). Hanchett teaches the chewable formulation containing the fluidity starch provides the formulation with exceptionally fast gelling properties, high gel strengths and exceptional elasticity and such chewable formulation containing fluidity starch is useful in pharmaceutical and nutraceutical products (Abstract; [0011], [0023], [0025] and [0028]). 
It would have been obvious to one ordinary skill in the art to include fluidity starch in the chewable oral formulation of Nutranext Business, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hanchett provided the guidance to do so by teaching that fluidity starch can be including in chewable nutraceutical formulation such as those of Nutranext Business, and such 
Regarding the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin of claim 15, Torgerson teaches a chewable or gummy composition hydrocolloid gelling ingredient such as agar and modified starch, a gum such as locust bean gum, sugar, carbohydrate syrup, vitamin and water, wherein the hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, the gum such as locust bean gum is present in an amount of greater than 0 wt% to 5 wt%, the sugar and carbohydrate syrup are present in an amount of 60 wt% to 85 wt%, and the water is present in an amount of 1 wt% to 25 wt% (Torgerson: Abstract; [0013]-[0017]; Examples 1-2; claims 1-8 and 12-18). With respect to the amount of vitamin a chewable formulation, Zamudio-Tena teaches a chewable formulation for a dietary supplement comprising a magnesium source in an amount of up to 50 wt% (Zamudio-Tena: Abstract; pages 5-10).
It would have been obvious to one of ordinary skill in the art to optimize the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin in the chewable formulation of Nutranext Business in view of Hanchett to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Torgerson and Zamudio-Tena 
Regarding claim 16, the formulation of Nutranext Business does not contain gelatin, pectin, alginate, gellan, cellulose or carrageenan (see photo and Label on pages 1-2).

Regarding claim 18, Hanchett teaches the Water Fluidity of the starch is from about 40 to about 80 and preferable 60 WF ([0021]; Examples 3-4 and 20; claims 1-3).
Regarding claim 19, Nutranext Business does not indicate that the chewable formulation has a water-absorbent excipient or desiccant on the outer surface (see photo and Label on pages 1-2), thereby the outer surface of the formulation is free of a water-absorbent excipient or desiccant.
Regarding claim 21, Nutranext Business teaches a package containing a plurality of chewable oral formulations, wherein the chewable oral formulation comprising water, organic sugar cane, organic tapioca syrup, inulin, vegetable glycerin, agar, locust bean gum, natural flavors, citric acid, organic black  carrot (color) and magnesium (see photo and Label on pages 1-2). There is no indication from Nutranext Business that the chewable oral formulation (gummies) are sanded (see photo and Label on pages 1-2), thereby the chewable oral formulation of Nutranext Business are not sanded.
However, Nutranext Business does not teach starch and the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water, and vitamin of claim 21.
Regarding the starch of claim 21, Hanchett teaches a chewable oral formulation comprising fluidity starch (Abstract; [0001]-[0002], [0005], [0011]-[0023], [0025]-[0030]; Examples 3-4 and 20; claims 1-4, 9 and 16-17). Hanchett teaches the chewable formulation containing the fluidity starch provides the formulation with exceptionally fast gelling properties, high gel strengths and exceptional elasticity and such chewable formulation containing fluidity starch is useful in pharmaceutical and nutraceutical 
It would have been obvious to one ordinary skill in the art to include fluidity sago starch with an amylose content in the range of 21.7 to 31% and a Water Fluidity of 60 WF in the chewable oral formulation of Nutranext Business, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hanchett provided the guidance to do so by teaching that fluidity sago starch can be including in chewable nutraceutical formulation such as those of Nutranext Business, and such inclusion of fluidity starch would provide a resultant formulation with exceptionally fast gelling properties, high gel strengths and exceptional elasticity. Thus, an ordinary artisan interested in maximizing the gel strength and elasticity of the chewable formulation while reducing the processing time would look to including fluidity starch in the chewable oral formulation of Nutranext Business, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin of claim 21, Torgerson teaches a chewable or gummy composition hydrocolloid gelling ingredient such as agar and modified starch, a gum such as locust bean gum, sugar, carbohydrate syrup, vitamin and water, wherein the hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, the gum such as locust bean gum is present in an 
It would have been obvious to one of ordinary skill in the art to optimize the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin in the chewable formulation of Nutranext Business in view of Hanchett to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Torgerson and Zamudio-Tena provided the guidance for formulating a chewable or gummy composition containing  hydrocolloid gelling ingredient such as agar and modified starch is present in an amount of greater than 0 wt% to 5 wt%, gum such as locust bean gum is present in an amount of greater than 0 wt% to 5 wt%, sugar and carbohydrate syrup are present in an amount of 60 wt% to 85 wt%, water is present in an amount of 1 wt% to 25 wt% and magnesium source in an amount of up to 50 wt%, which are ranges which overlaps or fall within the ranges of the amounts of agar, locust bean gum, starch, sugar, carbohydrate syrup, water and vitamin in the chewable formulation of the claimed invention. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutranext Business (Natural Vitality CALM gummies product, photos and label, p. 1-2, 1 January 2018; cited by Applicant in IDS 01/14/2021) in view of Hanchett et al (1 August 2002; US 2002/0102344 A1), Torgerson et al (US 2020/0154751 A1; Effective Filing date: 19 November 2018), and Zamudio-Tena et al (20 September 1999; WO 99/48379), as applied to claims 1 and 15 above, and further in view of Christensen (30 March 2006; US 2006/0067922 A1).
The chewable oral formulation of claims 1 and 15 is discussed above, said discussion is incorporated herein in its entirety.

Regarding claim 5 and 20, Christensen teaches a chewable formulation in the form of a nutraceutical product with a low water activity level of about 0.65, whereby the chewable formulation contains about 5% to about 20% by weight of water, and the amount of water are adjustable to adjust the level of moisture or water activity level to about 0.65 ([0014], [0022], [0024] and [0037]).
It would have been obvious to one of ordinary skill in the art to optimize or adjust the water content of the chewable formulation of Nutranext Business in view of Hanchett, Torgerson and Zamudio-Tena to have a water activity of less than about 0.75, and the claimed invention. One of ordinary skill in the art would have been motivated to do so because Christensen indicated that the chewable formulation contains about 5% to about 25% by weight of water has a water activity of about 0.65, and thus, given that Torgerson teaches that the water in the chewable formulation of Nutranext Business can be present in an amount 1 wt% to 25 wt (Torgerson: [0013] and claim 17), and ordinary artisan provided the guidance from Christensen would look to adjust or optimize the water content to about 5% to about 20% by weight so as to achieve a resultant chewable formulation with a water activity of about 0.65 or less than 0.75, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613